Citation Nr: 0014818	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-38 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $85,429.70.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151(West 1991 & Supp. 1999) for psychiatric 
disability as a result of treatment at a Department of 
Veterans Affairs (VA) medical facility in March 1985.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the VA Regional Office 
(RO) in Cleveland, Ohio.

The Board remanded the appeal in May 1997.


FINDING OF FACT

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for psychiatric disability 
as the result of treatment at a VA medical facility in March 
1985 is plausible.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for psychiatric disability 
as the result of treatment at a VA medical facility in March 
1985 is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to the 
issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for psychiatric disability 
as a result of treatment at a VA medical facility in March 
1985 is whether the veteran has presented evidence of a well-
grounded claim under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  There must be medical evidence of a 
current disability, medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation as 
the result of hospitalization, and medical evidence of a 
nexus between the asserted injury and the current disability.  
Jones v. West, 13 Vet. App. 460 (1999).  

An October 1995 letter from a private physician provides the 
opinion that it is highly likely that the trauma the veteran 
experienced as a result of his March 1985 VA surgical 
procedure resulted in his recurring post-traumatic 
psychiatric disorder.  The report of a January 1996 VA 
psychiatric examination provides that it is difficult to 
categorically state how much the 1985 incident did contribute 
to a worsening of the veteran's preexisting psychiatric 
disorder and the report of a November 1997 VA psychiatric 
examination reflects that the veteran had a psychiatric 
disability that preexisted the March 1985 VA hospitalization 
with the veteran experiencing severe anxiety and exacerbation 
of his preexisting post-traumatic stress disorder as a result 
of his experiences with the surgery in March 1985.  The 
November 1997 VA psychiatric examination report reflects 
diagnoses including generalized anxiety disorder with panic 
attacks and post-traumatic stress disorder.  

With consideration of the above evidence there is competent 
medical evidence that the veteran currently has an acquired 
psychiatric disorder.  Further, the record reflects that the 
veteran did undergo a surgical procedure in a VA facility in 
March 1985 and the above referred to evidence reflects that 
there is competent medical evidence of a nexus between the 
veteran's currently manifested post-traumatic stress disorder 
and the March 1985 surgery.  Further, the above evidence 
reflects that there is competent medical evidence of a nexus 
between aggravation of a preexisting psychiatric disorder and 
the surgery in March 1985.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310 
(1999); VAOPGCPREC 8-97 (February 11, 1997).  Therefore, the 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for psychiatric disability as a result of 
treatment at a VA medical facility in March 1985 is well 
grounded.  38 U.S.C.A. § 5107(a).  


ORDER

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for psychiatric disability 
as a result of treatment at a VA medical facility in March 
1985 is well grounded.  To this extent only, the appeal is 
granted.  

REMAND

Further review of the January 1996 VA psychiatric examination 
report reflects that it was difficult to categorically state 
how much the 1985 incident contributed to worsening of the 
veteran's condition.  The November 1997 VA psychiatric 
examination report, while indicating that the veteran did 
experience severe anxiety and exacerbation of his post-
traumatic stress disorder, indicates that the veteran has 
experienced a reduction in his anxiety following treatment in 
1992 and that the examiner does not believe that the matters 
can be medically determined and that there is speculation on 
his part in terms of the psychiatric disability being caused 
by the experience of surgery in 1985.  

A January 1992 VA record reflects that the veteran had gone 
to "Metro" two years before for a research protocol for 
anxiety.  A September 1990 VA treatment record reflects that 
the veteran was followed at "Metro" for anxiety and a May 
1991 VA treatment record reflects that the veteran had 
received treatment at "Metro" since September 1990, but the 
"Metro" study had ended.  The record does not indicate that 
an attempt has been made to obtain records from "Metro."

The record does not indicate that a supplemental statement of 
the case has been issued since the May 1997 Board decision 
and the addition of substantial evidence regarding the issue 
of entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for psychiatric disability as a result 
of treatment at a VA medical facility in March 1985.  
Further, a favorable decision regarding the 38 U.S.C.A. 
§ 1151 claim could affect deliberations with respect to the 
issue of entitlement to waiver of recovery of an overpayment 
of improved pension benefits.  During the veteran's personal 
hearing in March 2000 he indicated that not many funds were 
remaining after expenses each month.  Therefore, the Board 
concludes that obtaining an additional financial status 
report would be appropriate.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
ask him to identify what entity is 
referred to as "Metro" from which he 
apparently received treatment relating to 
his anxiety disorder from approximately 
September 1990 to May 1991.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of treatment records 
from "Metro", from approximately 
September 1990 to May 1991, as well as 
treatment records from the Wade Park VA 
Medical facility from June 1999 until the 
present.

2.  The RO should request that the 
veteran complete a full and current 
financial status report.  Sufficient time 
should be permitted for the veteran to 
complete and return the form.  

3.  The RO should arrange for a VA 
psychiatric examination by a board-
certified psychiatrist, if available, to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  All indicated tests should be 
conducted, and all manifestations of 
current disability should be described in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner is requested to provide an 
opinion as to whether it is as least as 
likely as not that any currently 
manifested psychiatric disability is the 
result of pacemaker replacement performed 
during VA hospitalization in March 1985.  
The examiner is also requested to provide 
an opinion as to whether it is at least 
as likely as not that any psychiatric 
disability, that preexisted the March 
1985 pacemaker replacement performed 
during VA hospitalization, was 
chronically worsened as a result of the 
March 1985 pacemaker replacement 
performed during VA hospitalization.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, the 
report should be returned to the examiner 
for corrective action.

5.  Thereafter, the RO should undertake 
any other indicated action and 
readjudicate the issues on appeal.  With 
respect to the issue of entitlement to 
compensation benefits under 38 U.S.C.A. 
§ 1151, the RO should consider the 
provisions of 38 C.F.R. § 3.310; Allen; 
VAOPGCPREC 8-97.

6.  If any benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case containing all applicable laws and 
regulations not previously provided 
should be issued, and the veteran and his 
representative provided the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link



